Citation Nr: 1746537	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a disability rating greater than 20 percent for residuals of fracture, transverse process of L5 with low back pain and paravertebral muscle spasticity (lumbar spine disability).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty in U.S. Marine Corps from May 1954 to May 1958.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2017 rating decision, the issue of service connection for a left hip disability was resolved in full.  

Also, in the June 2017 rating decision, the AOJ granted entitlement to a separate initial rating of 10 percent effective from February 3, 2017, for right lower extremity radiculopathy associated with the Veteran's lumbar spine disability on appeal.  Notice of this determination regarding the right lower extremity radiculopathy was provided in a June 2017 letter that was sent to the Veteran and his attorney, along with a copy of his appellate rights.  The Board does not have jurisdiction over the issue of right lower extremity radiculopathy because, to this date, neither the Veteran nor his attorney has submitted a notice of disagreement against this determination as to the rating and effective date of the rating for radiculopathy.  Thus, this matter is not before the Board and is not on appeal at this time. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, to include a copy of the transcript of July 2016 Board hearing presided over by the undersigned Veterans Law Judge. 

A request for a TDIU due to the service-connected lumbar spine disability has been reasonably raised by the record and is part of the claim on appeal for increased compensation for the lumbar spine disability.  The record shows that the Veteran is not currently employed, and the Veteran's attorney raised the matter of entitlement to TDIU in conjunction with the claim for increased compensation for the lumbar spine disability matter in a July 2017 letter.  Accordingly, TDIU is before the Board and is on appeal at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 29, 2011, the Veteran's lumbar spine disability was manifested by pain, muscle spasm, and forward flexion of the lumbar spine limited to at worse 78 degrees due to pain on motion; but, forward flexion of the lumbar spine limited to 30 degrees or less; ankylosis; or incapacitating episodes, are not shown.  

2.  From November 29, 2011 to October 28, 2013, the Veteran's lumbar spine disability was manifested by pain and forward flexion of the lumbar spine limited to at worse 5 degrees due to pain on motion; but, ankylosis, or incapacitating episodes, are not shown.  

3.  From October 28, 2013, the Veteran's lumbar spine disability is manifested by pain and forward flexion of the lumbar spine limited to at worse 55 degrees due to pain on motion; but, forward flexion of the lumbar spine limited to 30 degrees or less, ankylosis, or incapacitating episodes, are not shown.  



CONCLUSIONS OF LAW

1.  Prior to November 29, 2011, the criteria for a disability rating greater than 20 percent for the lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2016).  

2.  From November 29, 2011to October 28, 2013, the criteria for an increased disability rating of 40 percent for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2016).  

3.  From October 28, 2013, the criteria for a disability rating greater than 20 percent for the lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2016, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to the lumbar spine, and the AOJ did so by letter.  In response, the Veteran provided authorizations, and the AOJ obtained identified private treatment records.  The Board also directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  The Veteran was afforded a VA back examination in February 2017, and the examiner provided the requested information.  The Board acknowledges the Veteran's attorney's argument in the July 2017 letter that the February 2017 VA examination did not substantially comply with the Board's directives because the examiner did not test for limitation of motion on extension.  Though it is true that the examiner noted that he did not attempt to measure range of motion on extension, the examiner did provide findings regarding limitation of motion on forward flexion.  As discussed below, the Veteran's claim for increase during the period from October 28, 2013 turns on whether the Veteran's limitation of motion on flexion meets or more nearly approximates 30 degrees or less, and the February 2017 VA examiner provided this information as requested.  The Board finds that February 2017 VA examination substantially complied with the Board's directives and is not rendered inadequate based on this argument by the Veteran's attorney.  

The claim was readjudicated in a July 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in August 2009, in which the Veteran was notified of how to substantiate his claim for increased compensation and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations regarding the severity of the lumbar spine disability.  

The Board acknowledges that in the Veteran's VA examinations (discussed below), including his most recent lumbar spine disability VA examination in February 2017, the VA examiners each did not consider lay evidence in the claims file in order to render an estimate as to the functional loss due to flare-ups.  Instead, the examiners stated that such an estimate is not possible because testing was not performed during a flare-up.   Thus, as noted by the Veteran's attorney in her July 2017 letter, it is apparent that the examiners did not do all that reasonably should be done to become informed before concluding that a requested opinion regarding the effect of flare-ups cannot be provided without resorting to speculation, as prescribed under Sharp v. Shulkin, (No. 16-1385) (Vet. App. September 6, 2017).  However, in this case, the Veteran consistently reports that his flare-ups result in increased back pain, and that this increased back pain prevents him from performing his usual activities, such as prolonged sitting and his usual physically active activities, such as biking and working out.  The Board discusses the Veteran's reports of flare-ups and functional loss due to flare-ups in further detail, below. 

First, there is no indication in the record or by the Veteran that flare-ups of pain during the periods either prior to November 29, 2011, or from October 28, 2013, results in an additional loss of range of motion of the back such that forward flexion is more nearly limited to 30 degrees or less.  For instance, despite his recurrent flare-ups of pain and stiffness that can last for an entire day, the Veteran reported that he is able to undress and dress (and therefore bend forward to put on his pants) without difficulty in the September 2009 VA examination.  Further, there is no indication by the Veteran or in the record that during his flare-ups of pain and resulting functional limitations, that there is any additional limitation in his ability to bend forward.  Thus, no estimates regarding additional limitation of forward flexion during flare-ups would be possible based on the Veteran's descriptions of his flare-ups.  For these reasons, the September 2009 and the November 2011 VA examination are not rendered inadequate due to the examiners' failure to provide an estimate as to additional range of motion loss due to flare-ups of pain based on the Veteran's lay reports of flare-ups.  Further, it is not necessary to remand to obtain a new VA examination to provide an estimate as to the additional loss of range of motion during a flare-up, because, for the same reasons discussed above, such a remand would not possibly provide new information to indicate that the Veteran's flare-ups of pain results in an additional limitation of forward flexion, specifically to include information from the Veteran that indicates that forward flexion is more nearly limited to 30 degrees or less during flare-ups.  

Further, regarding the period from November 29, 2011to October 28, 2013, the lumbar spine disability would warrant an increased rating if unfavorable ankylosis is shown on examination, as discussed below.  The November 2011 VA examination provides information as whether the Veteran has any ankylosis, and the Veteran's lay statements, to include in the November 2011 VA examination, are sufficient to determine whether there is any unfavorable ankylosis during a flare-up, as discussed below.  For these reasons, the November 2011 VA examination is not rendered in adequate due to the examiner's failure to provide an estimate as to additional range of motion loss due to flare-ups of pain based on the Veteran's lay reports of flare-ups during this period.  

The Board also acknowledges that in July 2017 and August 2017 letters, the Veteran's attorney argued that the February 2017 VA contracted examination is inadequate because the examiner did not use a goniometer to measure range of motion loss.  The Veteran's attorney contended that there is clear evidence that a goniometer was not used.  The Veteran's attorney referenced the Veteran's feedback form showing an example picture of a goniometer and asking the Veteran to indicate whether one was used during the examination, and the Veteran indicated that no such tool was used that day.  However, the Board notes that February 2017 VA examiner expressly stated that a goniometer was used for all joint range of motion measurements.  The examiner also provided specific degrees of range of motion.  Though the Veteran is competent to report his observations, he has no medical expertise or training, to include in the identification of different types goniometers for measuring range of motion.  Thus, the Board finds that his determination that no goniometer was used during the examination is outweighed by the VA examiner's express notation that a goniometer was used, given the VA examiner's medical training and greater familiarity with goniometers.  Thus, there is no clear evidence that goniometer was not used.  Accordingly, the Board finds that a goniometer was used in rendering the range of motion findings in the February 2017 VA examination, and the examination is not rendered inadequate.   

The Veteran's attorney also argued in the July 2017 letter that the February 2017 VA examiner's findings regarding Veteran's limitations in doing occupational tasks and other daily activities, such as getting up from a chair or walking for prolonged periods, "contradicts the examiner's finding that functional loss is not found with repeated use over time and decreased motion."  Here, the examiner's finding regarding whether there is decreased motion after repetitive use was determined based on range of motion testing performed that day.  The examiner then reports the functional loss due to repeated use over time based on the Veteran's subjective reports of functional loss.  Here, the Veteran reported that sitting and standing for prolonged periods is limited due to his back pain.  The examiner's range of motion findings do not contradict the Veteran's subjective reports as to functional loss, and there is no internal consistency in this report.  The February 2017 VA examination is not rendered inadequate.  

The Veteran's attorney also argued in the July 2017 letter that the February 2017 VA examination is inadequate because the VA examiner did not provide separate results of range of motion testing when testing on active and passive range of motion, and on weight-bearing.  The attorney stated that instead, the VA examiner provided answers as to whether there was pain when testing on active and passive range of motion, and on weight-bearing.  38 C.F.R. § 4.59 does not require that examiners provide separate range of motion testing results in degrees on each active and passive range of motion testing and on weight bearing.  As held by Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  The February 2017 VA examination is adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  

Analysis

The Veteran contends that the rating for his lumbar spine disability during the appeal period does not accurately reflect the severity of his disability, and that his disability has gotten worse.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the facts show that staged ratings are appropriate in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).  
 
The Veteran's lumbar spine disability is currently evaluated as 20 percent disabling for the entire appeal period, under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  Evaluation of this disability under this diagnostic code is proper, as this diagnostic code contemplates the Veteran's lumbar spine disability diagnosis and symptoms, such as limitation of motion.  As noted above, the Veteran's right lower extremity neurological impairment associated with his lumbar spine disability is not on appeal and is not before the Board at this time. 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating.  See 38 C.F.R. § 4.71a, DC 5235-5243.    

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  Here, the Board acknowledges that the Veteran has competently and credibly reported that during flareups of pain, his pain on sitting "kills" him, and he must sometimes rest.  However, there is no indication in the record that the Veteran has had signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician at any point during the appeal period.   Therefore, a rating based on incapacitating episodes is not warranted.  

Under the General Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235-5243.

The Veteran is competent to report his symptoms, and the Board finds that these reports as to his symptoms are credible.  The Veteran has reported back pain and pain on motion during the entire appeal period, such as in a September 2009 private treatment note and a February 2017 VA examination.  

Prior to November 29, 2011, the evidence shows that the Veteran's lumbar spine disability was manifested by pain, muscle spasm, and forward flexion of the lumbar spine limited to at worse 78 degrees due to pain on motion.  Specifically, in a September 2009 private treatment note, the Veteran reported that his back is much better overall, and that his main problems are weather changes and prolonged sitting.  He stated that his sitting tolerance is limited to 30 minutes at best without pain.  He also noted some difficulty with gait activities, primarily ascending hills.  On examination, the Veteran's objective lumbar flexion was limited at worst 12 degrees from normal [or limited to at worse 78 degrees], when considering repetitive testing.  In a December 2009 private treatment record, the Veteran is noted as having some back pain and palpable spasms, though there is no lay argument or medical evidence to show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the lumbar spine.  Further, on VA examination in September 2009, the Veteran reported lower back pain.  He also reported that he does have stiffness, and his back aches, and prolonged sitting hurts.  He stated there are flare-ups that are moderate and occur every 1 to 2 months for 3 to 7 days.  He stated that prolonged sitting causes it, and standing up helps the flare-ups.  He reported that he is able to walk 1-3 miles.  He reported that he is able to undress and dress without difficulty.  Forward flexion was limited to 85 degrees, including as due to pain.

The Board acknowledges that the Veteran reports flare-ups of pain during this period, as discussed above.  However, even when considering these reported additional functional losses due to flare-ups, and when considering the Deluca factors, during this period prior to November 29, 2011, the Veteran's lumbar spine range of motion did not equate to or approximate limitation of motion of forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the lumbar spine not greater than 120 degrees.  Indeed, there is no indication by the Veteran that during flare-ups, he is more limited in the ability to bend forward.  

For these reasons, the Board finds that criteria for a 10 percent rating prior to November 29, 2011 for the Veteran's lumbar spine disability have been met.  The Veteran's currently assigned rating of 20 percent for this period contemplates the lumbar spine disability picture.  Further, neither flexion of the lumbar spine limited to 30 degrees or less nor ankylosis is shown during the appeal period prior to November 29, 2011.  For these reasons, the criteria for a rating greater than 20 percent have not been met or approximated during this period.  

From November 29, 2011 to October 28, 2013, the evidence shows that the Veteran's lumbar spine disability was manifested by limitation of forward flexion of the lumbar spine of 30 degrees or less when considering when pain begins on motion.  On VA examination in November 29, 2011, the examiner noted that forward flexion was limited to 80 degrees, and objective evidence of painful motion began at 5.  Thus, the criteria for a 40 percent rating are met or more nearly approximated during this period.  However, there is no lay report to indicate that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, even during the Veteran's reported flare-ups of pain or due to stiffness, and there is no objective evidence of unfavorable ankylosis.  For example, November 2011 VA examiner stated that there was no ankylosis of the lumbar spine.  For these reasons, the criteria for a rating greater than 40 percent have not been met or approximated from November 29, 2011 to October 28, 2013.

The Board acknowledges the Veteran's argument in his January 2012 From 9 that the November 2011 VA examination was not adequate because the examination was conducted by a general practitioner who was not an orthopedist specialist, and because the examiner allegedly did not perform a thorough examination.  However, the Board finds that the physician who conducted the VA examination has the requisite medical expertise to test for the severity and symptoms of the Veteran's back disability, and that therefore he is competent to render such findings.  Further, the Board notes that the examiner provided sufficient information regarding the Veteran's subjective and objective symptoms, and the functional impairment resulting therefrom, to include range of motion testing and testing for whether there is ankylosis, such that the Board can render an informed decision.  Therefore, the examination was sufficiently thorough and detailed for rating purposes.  For these reasons, this November 2011 VA examination is not rendered inadequate. 

From October 28, 2013, the evidence shows that the Veteran's lumbar spine disability is manifested by forward flexion of the lumbar spine limited to at worse 55 degrees when considering when pain begins on motion.  On VA examination in  October 28, 2013, the Veteran reported flare-ups that he described as increased pain on some days compared to other days.  The examiner noted that forward flexion was limited to 90 degrees or greater, and with objective evidence of pain beginning at 55 degrees.  The examiner noted that the Veteran would likely have difficulty with occupational activities requiring repetitive lifting of objects from the floor.  In a September 2014 treatment record, it is noted that the Veteran is generally active and that he works out on a fairly regular basis.  In a February 2017 VA examination performed by a contracted provider, it is noted that the Veteran reported flare-ups, described as 8/10 pain 1-2 days a week, lasting all day.  The Veteran reported that his functional loss due to flare-ups is that he has to quit doing his activities such as bowling, riding bikes, yard work, due to pain and discomfort. He stated that it is uncomfortable to sit long periods of time.   The Veteran is noted as having forward flexion limited to 65 degrees, and that there was pain on range of motion testing, but resulting in no further functional loss. There was pain on weight bearing as well.  It is noted that the disability impacts the Veteran's ability to work, in that the Veteran is noted as having a slow antalgic gait, and he is unable to heel toe, tandem walk, and squat.  The Veteran also has difficulty getting up from the chair, getting on and off the examination table, laying supine position, and rising.  The examiner stated that the disability will likely affect the ability to perform tasks such as lifting, carrying heavy loads, and standing or walking for prolonged periods.  

The Board acknowledges that the Veteran reports flare-ups of pain during this period, as discussed above.  However, even when considering these reported additional functional losses due to flare-ups, and when considering the Deluca factors, during this period from October 28, 2013, the Veteran's lumbar spine range of motion did not equate to or approximate limitation of motion of spine forward flexion of the lumbar spine limited to 30 degrees or less.  Further, ankylosis of the spine is not shown.  For these reasons, a rating greater than 20 percent have not been met or approximated during this period, and an increased rating during the period from October 28, 2013 is not warranted.    

There is no lay contention or medical evidence to show an objective neurological abnormality associated with the lumbar spine disability (other than the separately service-connected right lower extremity neurological abnormality that is not on appeal), as shown by the private medical evidence and the above-mentioned VA examinations.  For these reasons, no separate rating is warranted for any other objective neurological abnormality besides the right lower extremity neurological abnormality that is not on appeal.  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for the lumbar spine disability.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board acknowledges that the Veteran's attorney argued in the July 2017 letter that extraschedular referral is warranted to address any additional functional limitations during flare-ups.  The Board has addressed the Veteran's reported functional limitations during flare-ups, above, in rendering schedular evaluations for his lumbar spine disability.  The Veteran's attorney has not indicated which alleged functional limitations during flare-ups she believes is not contemplated by the Rating Schedule, and the evidence of record does not reasonably raise any such limitations.  Thus, a matter regarding entitlement to an extraschedular evaluation has not been reasonably raised by the record or by the Veteran or the Veteran's attorney, and such a matter is not before the Board at this time.  



	(CONTINUED ON NEXT PAGE)





ORDER

Prior to November 29, 2011, entitlement to a disability rating greater than 20 percent for the lumbar spine disability is denied. 

From November 29, 2011to October 28, 2013, entitlement to an increased disability rating of 40 percent for the lumbar spine disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.  

From October 28, 2013, entitlement a disability rating greater than 20 percent for the lumbar spine disability is denied. 


REMAND

Because there was an inferred claim for entitlement to TDIU, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same, and provided an opportunity to submit the requisite information and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU.

2. Conduct any further development that the AOJ considers is warranted with regard to the matter of TDIU, to include (if deemed necessary) further examination(s), or additional medical opinion(s).  

3. Thereafter, adjudicate the matter of TDIU on appeal, and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


